
	
		II
		112th CONGRESS
		1st Session
		S. 1021
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2011
			Mr. Coburn (for himself
			 and Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To limit the amount expended by the Department of Defense
		  for printing and reproduction costs.
	
	
		1.Limitation on annual amount
			 of expenditures by the Department of Defense for printing and reproduction
			 costs
			(a)In
			 generalThe aggregate amount
			 expended by the Department of Defense in any fiscal year after fiscal year 2011
			 for printing and reproduction costs may not exceed $417,000,000.
			(b)Rescission of
			 funds
				(1)In
			 generalThere is hereby rescinded from amounts appropriated or
			 otherwise made available for the Department of Defense for fiscal year 2011 the
			 amount of $20,000,000. The Secretary of Defense shall, in consultation with the
			 Director of the Office of Management and Budget, allocate the amount so
			 rescinded across the accounts referred to in paragraph (2), and from among
			 amounts in such accounts for printing and reproduction costs, in such manner as
			 the Secretary considers appropriate. Not later than 150 days after the date of
			 the enactment of this Act, the Secretary shall submit to Congress a report
			 setting forth the allocation of such rescission across the accounts.
				(2)AccountsThe
			 accounts referred to in this paragraph are the accounts as follows:
					(A)Operation and
			 Maintenance, Army.
					(B)Operation and Maintenance, Navy.
					(C)Operation and Maintenance, Marine
			 Corps.
					(D)Operation and Maintenance, Air
			 Force.
					(E)Operation and Maintenance,
			 Defense-Wide.
					(F)Operation and
			 Maintenance, Army Reserve.
					(G)Operation and
			 Maintenance, Navy Reserve.
					(H)Operation and
			 Maintenance, Marine Corps Reserve.
					(I)Operation and
			 Maintenance, Air Force Reserve.
					(J)Operation and
			 Maintenance, Army National Guard.
					(K)Operation and
			 Maintenance, Air National Guard.
					(3)Use of amount
			 rescinded for reduction of public debtThe amount rescinded under
			 paragraph (1) shall be used to reduce the public debt of the United
			 States.
				(c)Electronic
			 distribution to public of reports submitted to Congress by
			 lawSection 122a of title 10, United States Code, is amended by
			 adding at the end the following new subsection:
				
					(c)Electronic
				distributionReports made available to the public under
				subsection (a) shall, the maximum extent practicable, be made available to the
				public in and through an electronic format in order to reduce the printing and
				reproduction costs of the Department of
				Defense.
					.
			
